DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election with traverse of the species of claim 17 in the reply filed on 10/12/2020 is acknowledged.  The traversal is on the grounds that Restriction Requirement did not present a lack of unity argument.  This is not found persuasive because as shown below the claimed compounds of formula I are not a contribution over the prior art, therefore cannot be considered a special technical feature.  The requirement is still deemed proper and is therefore made FINAL.  
Claims 1-17 are pending.  Claim 14 has been withdrawn from further consideration as being drawn to a non-elected species.  Claims 1-13, 15-17 are examined herein insofar as they read on the elected invention and species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13, 15-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2, 5-6, 8 of U.S. Patent No. 7,501,454 B2 in view of Lezdey et al. (US Patent Application 2008/0234225 A1).
This rejection is essentially the same as the 103 rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent 7,501,454 B2) in view of Lezdey et al. (US Patent Application 2008/0234225 A1).
The instant claims are directed to a method for treating or reducing the symptoms of atopic dermatitis in a subject by administering a compound of formula I.  
Liu et al. teach a method for the treatment of autoimmune diseases in a human by administering 4-hydroxy-2,3-dimethoxy-6-methyl-5(3,7,11 -trimethyl-dodeca-2,6,10-trienyl)-cyclohex-2-enone, a cyclohexanone compound extracted from Antrodia camphorate (claims 1-2, 5-6, 8). Oral administration in the form of powders, tablets, capsules, pellets, granules, or liquids are taught (paragraph 0033).  Since liquids are also taught, it would be obvious for one of ordinary skill in the art to administer via injection since both oral and injection are both known to be routine in the art.
However, Liu et al. fail to disclose atopic dermatitis.  
Lezdey et al. teach that atopic dermatitis is an example of an autoimmune disease (paragraph 0008), which is related to skin inflammation through an increase in TNF-alpha (paragraph 0015).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to administer 4-hydroxy-2,3-dimethoxy-6-methyl-5(3,7,11 -trimethyl-dodeca-2,6,10-trienyl)-cyclohex-2-enone, as taught by Liu et al., to treat the autoimmune disease, atopic dermatitis, as taught by Lezdey et al.
A person of ordinary skill in the art would have been motivated to treat or reduce the symptoms of atopic dermatitis in a human by administering 4-hydroxy-2,3-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627